SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Ishmael Harris appeals from the district court’s denial of (1) plaintiffs petition for a writ of mandamus asking the court to direct the Chief United States Probation Officer to correct his pre-sentence report and (2) plaintiffs motion for recusal of the district judge.
We affirm the denial of both motions for substantially the reasons given by the district court.
Accordingly, the judgment of the district court is AFFIRMED.